20-01010-jlg   Doc 13-29   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 29
                                     Pg 1 of 4



                                 EXHIBIT 29
20-01010-jlg   Doc 13-29   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 29
                                     Pg 2 of 4
20-01010-jlg   Doc 13-29   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 29
                                     Pg 3 of 4
20-01010-jlg   Doc 13-29   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 29
                                     Pg 4 of 4
